Citation Nr: 1034329	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  10-07 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk




INTRODUCTION

The Veteran served on active duty from January 1967 to October 
1970. 

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

The Board reopens the Veteran's claim for service connection for 
a low back disability. 

The reopened issue of entitlement to service connection for a low 
back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The Veteran did not submit a notice of disagreement within one 
year of April 2005 notification of a March 2005 RO rating 
decision that denied service connection for a low back 
disability.

2. Since the March 2005 unappealed RO denial of the claim for 
service connection for a low back disability, VA received 
previously unconsidered evidence, which relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 2005 RO rating decision that denied a claim for 
service connection for a low back disability is final. 38 
U.S.C.A. § 7105 (West 2002).

2. Evidence received since the March 2005 RO rating decision that 
denied service connection for a low back disability, which was 
the last final denial with respect to this issue, is new and 
material; thus, the claim is reopened. 38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2009). Second, 
VA has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).

In the present case, the Board reopens the claim for service 
connection for a low back disability. As such, there is no 
prejudice to the Veteran in adjudicating the applications to 
reopen without further discussion of the VCAA. See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).

Claim Reopened

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final 
and is not subject to revision except upon receipt of new and 
material evidence. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156.

The Veteran did not file a notice of disagreement within one year 
of an April 2005 letter notifying him of the unfavorable March 
2005 rating decision that denied his claim. Thus, the decision as 
to this issue became final. See 38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim. See 38 U.S.C.A. 
§ 7105(c); Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 
New evidence means existing evidence not previously submitted to 
agency decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2009).

If new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

In determining whether evidence is new and material for purposes 
of deciding whether a case should be reopened, "the credibility 
of the evidence is to be presumed." Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). Only in cases in which the newly submitted 
evidence is "inherently false or untrue" does the Justus 
presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 
216, 220 (1994).

The evidence received after the March 2005 rating decision 
includes a July 2008 VA examination of the Veteran's low back 
indicating continuing symptoms and March 2008 and April 2008 
letters from private physicians indicating a plausible 
relationship between a low back disability and injuries sustained 
in a motorcycle accident during active duty.

This medical opinion evidence, to the effect that the Veteran's 
current symptoms of a low back disability may have been incurred 
in service, caused by service, or caused or aggravated by a 
service-incurred disability, is presumed credible for the limited 
purpose of reopening the Veteran's claim. It is new evidence, not 
merely cumulative of evidence previously of record, which raises 
a reasonable possibility of substantiating the Veteran's claim 
for service connection for a low back disability.

Accordingly, the claim is reopened and will be remanded for 
further development.


ORDER

New and material having been received, the claim for service 
connection for a low back disability is reopened; the Veteran's 
appeal as to this issue is granted to this extent only.


REMAND

Competent medical evidence is now of record which supports the 
Veteran's assertion that his current low back disability may have 
been caused or aggravated by a service-connected disability. 
However, the previously conducted February 2005 and July 2008 
examinations do not reflect a thorough examination of the 
Veteran's low back disability, as both were performed by the same 
physician and include mostly the same language. These 
examinations do not explain the basis or bases for service 
connection based on aggravation of a nonservice-connected 
disability by a service-connected disability. See 38 C.F.R. 
§ 3.310. Therefore, a VA examination and opinion is warranted for 
the purpose of adjudication of the reopened claim. See 38 
U.S.C.A. § 5103A(d)(2).

Accordingly, the case is REMANDED for the following action:

1.	The AMC must ask the Veteran to identify 
all records of VA and non-VA health care 
providers who have treated him for a low 
back disability. After obtaining any 
appropriate authorizations for release of 
medical information, the AMC is to obtain 
records from each health care provider the 
Veteran identifies. 

a.	The Veteran should also be advised 
that with respect to private medical 
evidence, he may alternatively obtain 
the records on his own and submit them 
to the AMC.

b.	The records sought must include any 
relevant records of VA or private 
treatment created or updated after the 
most recent claim was filed in 
December 2007.

2. The AMC, after waiting an appropriate 
time period for the Veteran to respond, 
shall schedule the Veteran for a VA 
examination with a physician who has not 
previously examined the Veteran. The 
physician assigned to examine the Veteran 
under the terms of this remand must have 
appropriate expertise in diagnosing and 
treating low back disabilities. The purpose 
of the examination is to determine whether 
the Veteran's current low back disability 
(1) had its onset in service, (2) was 
caused by any incident of service, or (3) 
was aggravated by any incident of service. 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
physician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand.

b.	In particular, the physician must 
carefully review:

i.	The Veteran's service treatment 
records indicating an in-service 
motorcycle accident in November 
1968 and subsequent in-service 
treatment for injuries caused by 
that accident.

ii.	The Veteran's February 1971, 
March 1976, November 2000, 
September 2003, February 2005, 
February 2008, and May 2009 VA 
examinations for other service-
connected disabilities of the 
left femur with hip disability 
and arthritis, the left knee 
laxity of posterior cruciate 
ligament, and left knee traumatic 
arthritis. 

iii.	Private medical records from 
August 1985 indicating onset of 
low back pain and statements 
indicating that the Veteran did 
not have an existing back problem 
prior to that date.

iv.	The Veteran's lay statements 
regarding his back pain submitted 
in July 2004, December 2004, 
April 2009, and February 2010.

v.	The March 2008 letter from Dr. 
Marx stating that the Veteran's 
military injury is the most 
likely cause of the Veteran's 
chronic back pain and his need 
for medication.

vi.	The February 2005 and July 2008 
VA examinations, both conducted 
by the same examiner, stating 
that it was possible the 
Veteran's low back disability, as 
presented at each visit, may have 
been aggravated by other service-
connected conditions.

vii.	Private medical records 
indicating treatment for low back 
pain by a Dr. Heaton from January 
2004 to January 2005 and referral 
to a Dr. Wenner in December 2004. 

viii.	Private medical records 
indicating treatment for low back 
pain and a herniated L4-5 
vertebral disc by Dr. Wenner from 
December 2004 to April 2008.

ix.	The April 2008 letter from Dr. 
Wenner, stating a plausible 
relationship between the 
Veteran's in-service motorcycle 
accident and his current low back 
disability, and the April 2008 
private medical record from Dr. 
Wenner, indicating that the above 
mentioned letter relies on the 
history provided by the Veteran, 
stating that he experienced low 
back symptoms from active service 
forward.

x.	The Veteran's lay testimony 
regarding his symptomatology 
during and since service and 
whether there is a medical basis 
for discounting the credibility 
or reliability of history 
provided by the Veteran.

c.	If deemed appropriate by the 
physician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies must 
be performed.

d.	The physician must provide a diagnosis 
for any low back disability found from 
considering the claims file and 
examining the Veteran.

e.	For each low back disability 
diagnosed, the physician must 
specifically opine:

i.	Whether that disability began 
during service, was chronically 
worsened during service, or is 
related to any incident of 
service. See 38 C.F.R. § 3.303.

ii.	Whether the Veteran 
experienced arthritis of the low 
back, specifically, within one 
year after discharge from active 
service. See  38 C.F.R. 
§ § 3.307, 3.309(a). In reaching 
this determination, the physician 
must report as to whether any 
symptoms shown during or within 
one year of service, or shortly 
thereafter may be identified as a 
manifestation or "prodromal" 
aspect of any later-diagnosed low 
back disability.  See 38 C.F.R. 
§ 3.307(c).

iii.	If the low back disability 
is not found to be directly 
connected to service, whether any 
increase in the severity of a 
nonservice-connected low back 
disability is due to or the 
result of a service-connected 
injury, and not due to the 
natural progress of the 
nonsevice-connected disability. 
If so, the physician must opine 
as to what degree the severity of 
the low back disability is due to 
or the result of a service-
connected injury and not due to 
the natural progress of the 
nonservice-connected disease. See 
38 C.F.R. § 3.310. 

f.	In all conclusions, the examiner must 
identify and explain the medical basis 
or bases, with identification of the 
evidence of record. 

3.	The AMC must then readjudicate the issue 
on appeal. The AMC's attention is drawn 
to 38 C.F.R. § 3.310(b) (providing that 
any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected. However, a nonservice-
connected disease or injury will not 
receive service connection unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury). 38 C.F.R. § 3.310(b). 

4.	If the benefit sought remains denied, the 
AMC must provide the Veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until he 
is notified by the AMC. By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


